Alicia Racanelli, CSR
                             Official Court Reporter
                             201st Judicial District Court
                             Room 500A
                             1000 Guadalupe Street
                             Austin, Texas 78701

                             Phone: (512) 854-4028
                             Fax: (512) 854-2268




                                                 January 21, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457

Re: Third Court of Appeals Cause No. 03-14-00821-CV
    Trial Court Case No. D-1-GN-14-000826

Style: Duong Nhu Ha
       vs.
       Hunan Ranch

Dear Mr. Kyle,

I received your letter dated January 21, 2015, regarding an appeal in the above-referenced
matter. After reviewing the case file records, I’ve determined that no record was made of
this hearing, which was a default judgment.

Please contact me if you have any further questions. My email address is
alicia.racanelli@traviscountytx.gov.


                                                 Kindest regards,

                                                 /s/ Alicia Racanelli

                                                 Alicia Racanelli
                                                 Official Court Reporter